EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended December 25, 2015 Current Month Rolling Performance Rolling Risk Metrics* (January 2011 – December 2015) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -2.1% -5.6% -12.3% -12.3% -3.5% -6.0% 0.3% -6.0% 10.1% -28.7% -0.6 -0.7 B** -2.1% -5.7% -12.9% -12.9% -4.1% -6.6% -0.4% -6.6% 10.1% -30.7% -0.6 -0.8 Legacy 1*** -2.1% -5.5% -10.4% -10.4% -1.5% -4.0% N/A -4.0% 10.1% -23.7% -0.4 -0.5 Legacy 2*** -2.1% -5.5% -10.6% -10.6% -1.7% -4.2% N/A -4.2% 10.1% -24.4% -0.4 -0.5 Global 1*** -2.1% -5.5% -10.4% -10.4% -1.1% -3.6% N/A -3.6% 9.9% -21.9% -0.3 -0.5 Global 2*** -2.1% -5.5% -10.6% -10.6% -1.3% -3.9% N/A -3.9% 9.9% -22.4% -0.3 -0.5 Global 3*** -2.1% -5.6% -12.1% -12.1% -2.9% -5.5% N/A -5.5% 9.9% -26.2% -0.5 -0.7 S&P 500 Total Return Index**** 2.8% -0.8% 2.2% 2.2% 15.4% 12.7% 7.4% 12.7% 11.7% -16.3% 1.9 Barclays Capital U.S. Long Gov Index**** -0.9% 0.7% -0.4% -0.4% 2.8% 7.8% 6.7% 7.8% 11.3% -15.5% 1.3 * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 34% 35% Energy 15% Short Natural Gas 3.4% Short 15% Short Natural Gas 3.5% Short Crude Oil 3.4% Short Crude Oil 3.5% Short Grains/Foods 9% Short Corn 1.4% Short 9% Short Corn 1.4% Short Soybean Meal 1.3% Short Soybean Meal 1.3% Short Metals 10% Short Gold 3.1% Short 11% Short Gold 3.1% Short Copper 1.6% Short Copper 1.7% Short FINANCIALS 66% 65% Currencies 24% Long $ Euro 4.5% Short 23% Long $ Euro 4.5% Short Canadian Dollar 3.2% Short Canadian Dollar 3.2% Short Equities 19% Short S&P 500 2.4% Long 19% Short S&P 500 2.4% Long Nasdaq 2.1% Long Nasdaq 2.1% Long Fixed Income 23% Long Bunds 2.2% Long 23% Long Bunds 2.2% Long Short Sterling 2.1% Long Short Sterling 2.2% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil markets finished nearly 10% higher after the Energy Information Administration reported a larger-than-expected decline in U.S. inventories.Natural gas markets also moved sharply higher, driven by a reduction in domestic supplies and forecasts for cold weather. Grains/Foods Wheat prices fell as production increased in South America.Corn markets fell on weak international demand and on heavy selling as commodity funds completed their year-end rebalancing.Live cattle markets rose due to forecasts for weaker supplies and increased demand. Metals Precious metals markets finished higher due to weakness in the U.S. dollar.Base metals prices rose after bullish U.S. economic data fueled forecasts for improved industrial demand. Currencies The U.S. dollar declined in reaction to the belief the Federal Reserve will delay raising interest rates until at least April 2016.Commodity-linked currencies, including the Australian and New Zealand dollars, moved higher after prices in the energy markets moved sharply higher. Equities Global equity markets rose as commodity-related companies profited from rallies in the energy and metals markets.Anticipation of increased economic stimulus in China also aided the rise in equity prices. Fixed Income Treasury markets fell in reaction to bullish reports about U.S. economic growth and on rallies in the equity markets. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index: Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
